Citation Nr: 1726038	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative arthritis (previously evaluated as right knee chondromalacia).

2.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative arthritis (previously evaluated as left knee chondromalacia).

3.  Entitlement to an increased rating in excess of 10 percent since December 4, 2103, for right knee instability.

4.  Entitlement to an increased rating in excess of 10 percent since December 4, 2013, for left knee instability.

5.  Entitlement to a separate compensable rating prior to December 4, 2013, based on right knee instability.

6.  Entitlement to a separate compensable rating prior to December 4, 2013, based on left knee instability.

7.  Entitlement to an initial rating for the residuals of back injury in excess of 10 percent disabling prior to September 14, 2015, and in excess of 20 percent thereafter.

8.  Entitlement to an earlier effective date for the grant of service connection for radiculopathy, right lower extremity with an evaluation of 20 percent effective September 14, 2015.

9.  Entitlement to an earlier effective date for the grant of service connection for radiculopathy, left lower extremity with an evaluation of 20 percent effective September 14, 2015.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth Wagoner, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran withdrew her request for a Board hearing scheduled for July 2014.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In February 2015, the Board remanded the case for additional development.

During the pendency of the appeal, in a September 2015 rating decision, the RO assigned a separate 10 percent rating for instability for the Veteran's right and left knee.  

As these separate ratings were assigned during the pendency of the appeal, they are part of the issue on appeal.  For increased rating claims that do not involve an initial assignment of a disability rating, such as the claim for an increased rating for the right and left knee disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the Board must consider whether compensable ratings are warranted for instability prior to December 4, 2013.  In light of that holding, the issues are as stated on the first page of this decision.

Included in the February 2015 remand was a claim for entitlement to service connection for the residuals of a back injury.  In a September 2015 rating decision, the RO granted service connection for residuals of a back injury.  In September 2016, the Veteran's attorney filed a notice of disagreement (NOD) with the disability rating assigned for the residuals of a back injury and with the effective date for the grants of service connection for radiculopathy.  The Veteran's attorney also claimed that TDIU should have been granted in the September 2015 rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues have been added to the appeal as reflected on the title page.

As will be discussed below, the claims for a higher initial rating for the residuals of a back injury, earlier effective date for the grants of service connection for bilateral radiculopathy, and TDIU are addressed in the Remand below and are remanded to the AOJ for further action.
FINDINGS OF FACT

1.  The weight of evidence shows that prior to September 14, 2015, the Veteran's right knee disability was manifested by chondromalacia with pain on motion, normal extension, and flexion ranging from 110 to 145 degrees.

2.  The weight of evidence shows that since September 14, 2015, the Veteran's right knee disability has been manifested by degenerative arthritis with pain on motion, normal extension, and flexion limited to 115 degrees.

3.  The weight of evidence shows that prior to September 14, 2015, the Veteran's left knee disability was manifested by chondromalacia with pain on motion, normal extension, and flexion ranging from 110 to 145 degrees.

4.  The weight of evidence shows that since September 14, 2015, the Veteran's left knee disability has been manifested by degenerative arthritis with pain on motion, normal extension, and flexion limited to 110 degrees.

5.  The weight of evidence shows that since December 4, 2013, the Veteran's right knee disability has been manifested by no more than slight lateral instability.

6.  The weight of evidence is against a separate compensable rating for right knee instability prior to December 4, 2013.

7.  The weight of evidence shows that since December 4, 2013, the Veteran's left knee disability has been manifested by no more than slight lateral instability.

8.  The evidence is in equipoise as to whether from January 3, 2012, to December 3, 2013, the left knee disability was manifested by slight instability.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee degenerative arthritis (previously evaluated as chondromalacia) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5262 (2016).

2.  The criteria for a disability rating in excess of 10 percent for left knee degenerative arthritis (previously evaluated as chondromalacia) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5262 (2016).

3.  Since December 4, 2013, the criteria for a rating in excess of 10 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

4.  Since December 4, 2013, the criteria for a rating in excess of 10 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a compensable rating for left knee instability prior to December 4, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, from January 3, 2012, to December 3, 2013, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In February 2015, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to afford the Veteran a VA examination to determine the current severity of his bilateral knee chondromalacia.  The Board also instructed the RO to obtain updated VA treatment records, as well as any private treatment records identified by the Veteran.

In September 2015, the Veteran was afforded a VA examination in accordance with the Board's remand instructions.  The examination provided an opinion as to the current severity of the Veteran's disabilities.  In addition, updated VA treatment records, as well as private treatment records identified by the Veteran, have been associated with the Veteran's claims file.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in December 2011 for her claim for an increased rating for her knees.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA medical treatment records, identified private treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board recognizes that in a March 2010 letter, the Veteran stated that she is in receipt of Social Security Administration (SSA) disability benefits for her back and bipolar disorder.  Although no attempt to obtain any records from the SSA has been made, the Veteran's statement shows that she is only in receipt of SSA disability benefits related to a back injury and bipolar disorder, and neither she nor her representative have specifically asserted that SSA possesses records relevant to the claim for an increased rating for her knees.  The Board therefore finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  As will be discussed below, the Board will be remanding for SSA records as they pertain to her increased rating for her back claim and are relevant to the claim for TDIU.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in January 2012 and September 2015, the latter of which was pursuant to the Board's remand.

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes.

The January 2012 and September 2015 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the September 2015 examination, the Veteran stated she had constant pain in both knees, with the left being worse than right, early morning stiffness, and stiffness after being immobile.  She further reported having instability in both knees, decreased endurance, and decreased range of motion.  In other VA treatment records, the Veteran has consistently noted that she has experienced pain on both flexion and when bearing weight.  During the September 2015 examination, the Veteran stated that she was experiencing a flare-up, and the VA examiner was therefore able to conduct range of motion testing during a flare-up.  While the September 2015 VA examiner did not provide range of motion estimates in degrees regarding repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided as the Veteran was not observed after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and she has not identified that she has loss of motion to the degree required for a higher rating.  Simply put, as more fully discussed below, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary.

The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for an increased rating for her knees, there is no additional evidence which needs to be obtained. 

III.  Increased Rating

	Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2016).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and Diagnostic Code 5257).
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Ankylosis is not shown in this case given that the Veteran is able to move both of her knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

	Facts

The Veteran filed her claim for increased ratings in September 2011.  In an April 2011 VA treatment record, the Veteran reported pain under her left kneecap.  Upon examination, it was noted that her left knee had a range of motion of between 0 and 110 degrees.  Crepitation was noted on passive motion of the knee.  No redness or swelling was reported, but the Veteran reported pain anteriorly, with some pain on palpitation.  However, she denied any locking or catching.

A May 2011 private treatment record noted that an MRI of the Veteran's left knee showed a tear or retear involving lateral meniscus, degenerative fraying involving the central third of the meniscus, with mild patellar and lateral tibial plateau chondrosis.  The record noted there was no full thickness cartilage defect and no acute osseous abnormality.

The Veteran reported bilateral anterior knee pain in a VA treatment record dated in June 2011.  Testing showed the Veteran's left knee had range of motion from 0 to 120 degrees, and her right knee had range of motion from 0 to 120 degrees.  The left knee was tender to palpation, while the right knee was not.  The treatment record otherwise noted that the Veteran's knees were stable and had no palpable effusion.  The Veteran stated that her knee swelled significantly after the examination; however, the physician was not able to appreciate any swelling.

In January 2012 the Veteran was afforded a VA examination of both her right and left knee.  The Veteran reported flare-ups during cold weather, and stated that she avoided using stairs and steps.  The examiner reported that the Veteran's right knee had flexion of 120 degrees, with painful motion beginning at 110 degrees, but no pain or limitation in range of motion on extension.  The Veteran's left knee had flexion of 120 degrees, with painful motion beginning at 110 degrees, but no pain or limitation in range of motion on extension.  After three repetitions, the examiner found no additional limitation in range of motion bilaterally.  The examiner noted that both of the Veteran's knees had less movement than normal, weakened movement, excess fatigability, pain on movement and palpation, and instability of station.  The examiner found the Veteran's right knee to be normal by all measures of stability.  The Veteran's left knee had medial-lateral instability of 1+ (zero to five millimeters), but was normal by all other measures.  No patellar subluxation was found during the examination.  The examination report noted there was x-ray evidence of patellar subluxation; however, no indication of when such x-ray was performed or which knee was implicated was included in the examination report.  Finally, the examiner noted that the Veteran uses braces and a cane constantly.

As shown in an April 2012 VA treatment record, the Veteran had an orthopedic surgery consultation during which she again reported bilateral knee pain.  The Veteran's range of motion was tested and noted to be zero to 110 degrees bilaterally.  No varus/valgus instability was found.  Likewise, no crepitation with passive or active range of motion was noted.  The Veteran had a negative McMurray's test bilaterally, and her knees did not display any mechanical symptoms which warned of a surgical procedure.  The examination results were reported to be inconsistent with a torn meniscus.

A September 2013 VA treatment record showed that the Veteran had trauma to her left knee in May 2013.  An MRI showed degenerative changes in the medial and lateral meniscus with small join effusion in the Veteran's left knee.
 
In a VA treatment record dated December 4, 2013, the Veteran reported that her left knee felt unstable and that she had fallen on her left knee.  The Veteran stated that she lives on 40 acres, has three horses, is quite busy, and does quite a bit of walking.  The treatment record noted that an MRI showed changes in the medial compartment, as well as some edema.  It was noted that the edema was probably secondary to trauma and osteoarthritis.  The treatment record indicated that radiographs revealed a mild narrowing of the medial compartment bilaterally and some lateral overhang of the patella of the left knee.  On examination, the Veteran had some mild bruising anteriorly about the left knee.  The report noted that the Veteran's right and left knee had some ligamentous laxity, as well as some genu varus on standing.  The range of motion of the knees was reported to be good bilaterally.  A diagnosis patellofemoral dysfunction of the knees, left greater than right, and arthritis was provided.  However, no x-ray evidence of arthritis was noted.

Private treatment records dated between January 2014 and February 2014 indicate that the Veteran underwent physical therapy.  In January 2014, the Veteran reported increased left knee pain, described as four or five out of 10 at rest, increasing to nine at its worst.  She stated the pain was aggravated by weight bearing and physical activity.  The Veteran stated that she could stand for no more than 10 minutes at a time.  The physical therapist noted decreased left lower extremity strength, decreased left lower extremity range of motion, pain with activities of daily living (ADL), antalgic gait pattern with decreased cadence, and an increase in perceived functional disability.  On range of motion testing, the Veteran's right knee had flexion of 145 degrees and hyperextension of 7 degrees.  Likewise, the Veteran's left knee had flexion of 145 degrees and hyperextension of 7 degrees.  See January 2014 private treatment record.  The Veteran reported that her pain decreased over time while she was in physical therapy.  See private treatment records dated in January 2014 and February 2014.  In February 2014, the Veteran reported that she had increased ease with ADLs.  On range of motion testing, the Veteran's left knee had flexion of 145 degrees, and hyperextension of 4 degrees.  See February 2014 private treatment record.

In an August 2014 VA treatment record, an orthopedic consultation noted no effusion bilaterally on examination and that an MRI revealed no meniscal tear.  The Veteran was diagnosed with patellofemoral dysfunction and mild arthritis.

Finally, in September 2015, the Veteran was again afforded a VA examination for both her left and right knee.  The examiner provided a diagnosis of bilateral knee joint osteoarthritis and opined that osteoarthritis is a normal progression of chondromalacia.  The Veteran reported that she wore knee braces bilaterally and used a cane with any ambulation daily.  She further reported constant pain, with the left knee being worse than right, stiffness in the early morning and after being immobile, instability in both knees, and less range of motion.  The Veteran stated that she lives on 40 acre farm and has three horses, which she was unable to ride due to her back and knees.  In addition, she stated that she had activity dependent flare-ups.  

On range of motion testing for her right knee, the Veteran was limited to 115 degrees of flexion, but had no limitation on extension.  The examiner reported that the Veteran had pain on flexion and weight bearing, which caused functional loss.  The examiner further noted localized tenderness on palpation and evidence of crepitus in the Veteran's right knee.  On range of motion testing of her left knee, the Veteran was limited to 110 degrees of flexion, but had no limitation on extension.  The examiner again noted pain on flexion and weight bearing, which caused functional loss, as well as localized tenderness on palpation and evidence of crepitus.  The Veteran was able to perform three repetitions, after which the examiner noted that the Veteran had no additional loss in range of motion in either knee, but did have additional functional loss due to pain, fatigue, and lack of endurance.  As noted above, the Veteran reported that she was having a flare-up at the time of the examination.  The examiner opined that pain, fatigue, and lack of endurance significantly limited the functional ability of the Veteran's knees during a flare-up, but found no increased limitation in the Veteran's range of motion.  The examiner further noted that the Veteran experienced less movement than normal bilaterally, as well as swelling, instability of station, disturbances in locomotion, and interference with standing.  The Veteran was unable to tolerate full weight bearing on her knees while kneeling, and had difficulty walking on uneven surfaces, climbing stairs or ladders, and walking on inclines and declines.  

The Veteran's muscle strength was normal bilaterally, and no evidence of atrophy or ankylosis was noted.  The examiner noted no history of patellar subluxation or recurrent effusion; however, a history of moderate lateral instability bilaterally was indicated.  After testing, the examiner determined that the Veteran's right knee had 1+ (zero to five millimeters) anterior instability, and, likewise, her left knee had 1+ (zero to five millimeters) anterior instability.  Otherwise, the Veteran was found to have normal stability.  Further, the examiner opined that the Veteran's left knee had a meniscal tear, with frequent episodes of locking and joint pain, dating to an October 2009 arthroscopy that involved an evaluation under anesthesia, arthroscopy, patellar chondroplasty, and debridement of anterior horn of lateral meniscus.  The examiner noted a non-painful scar related to the October 2009 arthroscopy on the Veteran's left inferior superior knee measuring  0.5cm in length by 0.1cm in width.  The examiner also noted that imagining studies had documented arthritis in both the Veteran's right and left knee.  A July 2014 MRI was referenced, which contained findings: menisci are intact, as are the cruciate and collateral ligaments; there is no abnormal joint effusion.  The impression was no meniscal tear or other specific internal derangement.  Her limitations on employment were stated as must be afforded opportunity to walk on smooth even surfaces; and must avoid walking inclines/declines, stairs, repetitive kneeling or squatting and use of ladders.  Her current knee condition does not prevent sedentary employment opportunities.

	Analysis

Entitlement to an increased rating in excess of 10 percent for right knee and left knee degenerative arthritis (previously evaluated as right knee chondromalacia).

In considering the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against an increase in rating for either the Veteran's service-connected left knee or right knee degenerative arthritis, previously evaluated as chondromalacia.

Prior to September 14, 2015, the Veteran's right and left knee disabilities were rated under Diagnostic Code 5256, for chondromalacia.  Throughout the applicable period on appeal, the Veteran's chondromalacia was manifested by pain on movement, weakened movement, excess fatigability, productive of noncompensable limitation of motion (more than 60 degrees flexion and extension not limited to 5 degrees or more).  The Veteran also reported flare-ups during cold weather, and stated that she avoided using stairs and steps.  The Veteran reported wearing braces and using a cane, but also reported that she did "quite a bit of walking."  A May 2011 private treatment record reflects that the Veteran had mild patellar and lateral tibial plateau chondrosis.  In January 2014 private treatment records, the Veteran reported some pain on ADLs, but by February 2014, reported that she had increased ease with ADLs and that her pain had decreased.  See February 2014 private treatment records.  Based on the evidence of record, the Board finds that for the applicable period on appeal, the Veteran's symptoms more nearly approximated no more than a slight knee disability.  38 C.F.R. § 4.7, 4.71a DC 5262.

Since September 14, 2015, the Veteran's right and left knee disabilities have been rated under Diagnostic Code 5003.  The VA examination of that date establishes that the Veteran had degenerative arthritis, as well as some limitation of motion caused by painful motion; however, there was no indication of a compensable limitation to flexion or extension in the evidence of record for the applicable period on appeal.  As mentioned above, degenerative arthritis that results in limitation of motion that is non-compensable under another diagnostic code can be rated under 5003.  Under Diagnostic Code 5003 such limitation of motion of a major joint is given a 10 percent rating.  Thus, the degenerative arthritis in each of the Veteran's knees qualifies for a no greater than the 10 percent rating for non-compensable limitation of motion under Diagnostic Code 5003.  In addition, the Veteran's knee disabilities have not been shown to cause occasional incapacitating exacerbations, so a higher rating under Diagnostic Code 5003 is not appropriate.

Because there is no evidence of compensable limitation to flexion or extension caused by either the Veteran's left knee or right knee disability the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260 or 5261.  

The Board has considered the holding in DeLuca.  As noted above, throughout the period on appeal, the Veteran has had some additional functional loss during flare-ups and repeated use over time due to pain, fatigue, and lack of endurance; however, there was no additional limitation in the range of motion of either knee observed at any point to grant a higher rating.  Moreover, given that the Veteran is already being compensated for pain on motion for the entire period on appeal, and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Further, the Veteran is not entitled to a higher rating under diagnostic code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint).  There is no evidence in the record of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint in the Veteran's right knee.  While the record does contain evidence that the Veteran has had a meniscal tear in her left knee, as well as frequent episodes of "locking" and pain, the Board finds that the greater weight of the evidence is against a finding that there is frequent effusion into the joint.  See September 2015 VA examination.  With regard to meniscal tears, the Board observes that the 2015 VA examiner appeared to be referencing the past history of the Veteran's left knee joint prior to the beginning of this appeal period, as an October 2009 arthroscopy was referenced.  There was no evidence during the appeal period of frequent episodes of "locking" and pain.  A VA treatment record dated in September 2013 noted small joint effusion, but the record contains no other evidence of effusion in the Veteran's left knee.  In contrast, a June 2011 VA treatment record noted no palpable effusion into either the right or left knee joint, an August 2014 VA treatment record found no effusion bilaterally, and the September 2015 VA examination report indicated that there was no history of joint effusion.  There is, therefore, no evidence that the Veteran experiences frequent effusion into her left knee joint to warrant a rating under DC 5258.  Moreover, there is no indication of cartilage, semilunar, removal of, symptomatic during the appeal period to warrant a rating under DC 5259.

There were no findings of genu recurvatum for a rating under DC 5263 during the appeal period.

As the Veteran's left and right knees are already separately rated under Diagnostic Code 5257 (knee, other impairment of), it will be addressed below.

Finally, a separate rating is not warranted for the Veteran's left knee scar as it is not large enough, unstable, painful, or productive of any disabling effects.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, and 7805.

Entitlement to an increased rating in excess of 10 percent since December 4, 2103, for right knee and left knee instability.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against an increase in rating for either the Veteran's service-connected left knee or right knee instability.

As noted above, under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Accordingly, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In its September 2015 rating decision, the RO assigned a separate 10 percent rating for instability of the Veteran's right and left knee as of December 4, 2013, the date of a VA treatment record in which the Veteran's knees were noted to have ligamentous laxity, as well as some genu varus on standing.  

The September 2015 VA examination report reflects that testing revealed that both the Veteran's right and left knee had 1+ (zero to five millimeters) anterior instability.  The Veteran was otherwise found to have normal stability in her knees.  As such, it appears the extent of instability in this case is no more than slight.

The Board notes that while the September 2015 examiner reported that the Veteran had a history of moderate knee instability bilaterally, the record does not otherwise support that conclusion as there is no other evidence of instability between the December 4, 2013 VA treatment record and the September 2015 VA examination.

In light of the September 2015 instability tests not being greater than 1+ (zero to five millimeters) for anterior instability alone, the weight of evidence reflects that since December 4, 2013, no more than slight instability in both the Veteran's right and left knee is demonstrated by the record.

Entitlement to a separate compensable rating prior to December 4, 2013, based on right knee instability.

In a June 2011 VA treatment record, the Veteran reported feelings of instability in her right knee.  However, on examination, the knee was found to be stable to varus/valgus stresses and stable to Lachmann testing.  In addition, the January 2012 VA examiner noted that the Veteran reported experiencing instability of station, but after testing, her right knee joint was shown to have normal stability by all measures.  Finally, in a VA treatment record dated in April 2012, during an orthopedic surgery consultation, the Veteran's left right was noted to have no varus/valgus instability.

The Board notes that the Veteran's reports that she felt instability in her right knee are credible; however, she has not been shown to be competent to provide a medical diagnosis of instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the absence of medical evidence of instability prior to December 4, 2013, a separate compensable rating for the right knee disability based on instability is not warranted.  38 C.F.R. § 4.71a, DC 5257.

Entitlement to separate compensable rating prior to December 4, 2013, based on left knee instability.

In a June 2011 VA treatment record, the Veteran reported feelings of instability in her left knee.  However, on examination, the knee was found to be stable to varus/valgus stresses and stable to Lachmann testing.  In the January 3, 2012, VA examination report, the examiner noted that the Veteran reported experiencing instability of station, and after testing, her left knee joint was shown to have medial-lateral instability (varus/valgus) of 1+ (zero to five millimeters), but normal stability by all other measures.  Finally, in a VA treatment record dated in April 2012, during an orthopedic surgery consultation, the Veteran's left knee was noted to have no varus/valgus instability.

In the absence of medical evidence of instability prior to January 3, 2012, a separate compensable rating for the left knee disability based on instability is not warranted.  However, given the finding of medial-lateral instability of 1+ (zero to five millimeters) in the January 3, 2012, VA examination, and a conflicting finding in an April 2012 VA treatment record, the evidence is in equipoise as whether from January 3, 2012, to December 3, 2013, the Veteran's left knee disability was manifested by slight instability.  In the absence of medical evidence of instability that was described as more than slight, the weight of evidence does not show that between January 3, 2012, and December 3, 2013, the left knee disability was manifest by more than slight instability.  


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis (previously evaluated as right knee chondromalacia) is denied.

Entitlement to a disability rating in excess of 10 percent for left knee degenerative arthritis (previously evaluated as right knee chondromalacia) is denied.

Entitlement to a disability rating in excess of 10 percent since December 4, 2103, for right knee instability is denied.

Entitlement to a disability rating in excess of 10 percent since December 4, 2103, for left knee instability is denied.

Entitlement to a separate compensable rating prior to December 4, 2103 for right knee instability is denied.

A 10 percent disability rating, but no higher, from January 3, 2012, to December 3, 2013, for left knee instability is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a September 2015 rating decision, the RO granted service connection for residuals of a back injury and for bilateral lower extremity radiculopathy.  In September 2016, the Veteran's attorney filed a NOD with the disability rating assigned for the residuals of a back injury and with the effective date for the grants of service connection for radiculopathy.  As a statement of the case (SOC) has not yet been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's attorney also claimed that TDIU should have been granted in the September 2015 rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran is contending that she cannot work, at least in part, based on her service-connected knee disabilities.  Accordingly, this matter is part and parcel of the claim for an increased rating for the bilateral knees and must be remanded for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, these claims are REMANDED for the following actions:

1. Obtain the Veteran's SSA disability records and associate them with the claims file.

2. After conducting any other necessary development, adjudicate the claim for TDIU.

3. Issue a SOC with regard to the claims for entitlement to an initial rating for the residuals of back injury in excess of 10 percent disabling prior to September 14, 2015, and in excess of 20 percent thereafter; entitlement to an earlier effective date for the grant of service connection for radiculopathy, right lower extremity with an evaluation of 20 percent effective September 14, 2015; and entitlement to an earlier effective date for the grant of service connection for radiculopathy, left lower extremity with an evaluation of 20 percent effective September 14, 2015.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.






___________________________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


